DETAILED ACTION
Claims 1, 2, 4-9, 11-16 and 18-23 are pending in the Instant Application. 
Claims 1, 2, 4-9, 11-16 and 18-23 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (“Powell”), United States Patent Application Publication No. 2015/0379343. 

As per claim 1, Powell discloses a computer implemented method for extracting data from a document, the method comprising: 
receiving, with one or more processors, the document ([0028] wherein a document image is received); 
converting, with the one or more processors, the document to a text format ([0028] wherein the OCR process is described which converts the document to a text format); 
extracting, with the one or more processors, metadata from the converted document ([0036] wherein metadata (classification data) may classify the document as a type of document that should use a particular set of rules, for instance, if it’s an attorney document, it will be classified as such); 
determining, with the one or more processors, a low level algorithm, from a set of low level algorithms, based on the extracted metadata ([0036] wherein a low level algorithm (recognized a set of processing rules for each type of extraction, described as “instructions” in [0033]) are determined based on the metadata (classification data), wherein some documents may use an algorithm based on coordinates or some based on natural language processing.  (Examiner Notes that Applicant in the specification describes the low level algorithm in [0050] which describes the low level algorithm as being applied to the converted text document and result certain output, which is exactly like the coordinate based extraction rules, where a converted document is input and certain information is extracted);   
performing, with the one or more processors, the determined low level algorithm on the converted document ([0033] and [0036] wherein the low level algorithm (recognized as the instructions and rules in [0033]) to extract data, for example, based on position/location based on using the coordinate based algorithm); and 
performing, with the one or more processors, data extraction from the converted document, wherein performing the data extraction includes:
 receiving, with the one or more processors and in response to performing the determined low level algorithm, a selection of text from the converted document, wherein the selection of text includes one or more portions of text ([0033] and [0036] wherein a selection of text found at coordinates in an attorney document are extracted); and
 generating, with the one or more processors, a result set including at least some of the selected text ([0041] wherein the result set is generated and placed in the “full-text index database”).

As per claim 4, Powell discloses the method of claim1, further comprising validating the extracted data ([0038] wherein the extracted data is validated).  

As per claim 6, Powell discloses the method of claim 1, wherein prior to performing the data extraction, validating that the conversion was successful ([0028] wherein validation is described, recognized as manual correction as described in [0038] for “be3n” and “been”).  

As per claim 7, Powell discloses the method of claim 1, wherein the document includes one or more of tables, fields, Unicode characters, and numbers ([0023] wherein fields are described).



As per claim 8, Powell discloses a system for extracting data from a document, the system comprising: one or more processors ([0068]) configured to perform the method of claim 1. As a result, claim 8 is rejected for the same rationale and reasoning as claim 1. 

As per claim 11, claim 11 is a system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is a system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is a system that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 
 
As per claim 20, claim 20 is the product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 9, 12, 16, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Ho, United States Patent No. 10,769,357. 

As per claim 2, Powell discloses the method of claim 1, but does not disclose wherein performing the data extraction further includes: assigning, with the one or more processors, a respective tag from a required set of tags to each of the one or more portions of text-determining, with the one or more processors, whether all tags of the required set of tags have been assigned to the one or more portions of text; and validating the result set upon determining all tags of the required set of tags have been assigned. However, Ho teaches assigning, with the one or more processors, a respective tag from a required set of tags to each of the one or more portions of text ([Col 3, line 38-Col 4, line 13] wherein tags (recognized as fields) are presented with text) ; 
determining, with the one or more processors, whether all tags of the required set of tags have been assigned to the one or more portions of text ([Col 3, line 38-Col 4, line 13] wherein a user can view ALL of the form fields for validation); and validating the result set upon determining all tags of the required set of tags have been assigned ([Col 3, line 38-Col 4, line 13] wherein ALL the results are validated). 
Both Powell and Ho describe using extracted data from the OCR process and validating that data. One could include the validation process from Ho with the OCR of documents described in Powell to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting text from a document and validating the data in Powell with the type of validation of extracted data in Ho to better provide feedback by presenting the tags along with the extracted data. 

As per claim 5, Powell discloses the method of claim 4, but does not disclose wherein, in the event the validation of the extracted data fails: receiving, from a user, a selection of text from the converted document, wherein the selection of text includes one or more portions of text; and assigning, with the one or more processors, a respective tag to each of the one or more portions of text.  However, Ho teaches wherein, in the event the validation of the extracted data fails: receiving, from a user, a selection of text from the converted document, wherein the selection of text includes one or more portions of text ([Col 3, line 38-Col 4, line 13] wherein a subset of text portions are provided to the human user for review and correction); and assigning, with the one or more processors, a respective tag to each of the one or more portions of text ([Col 3, line 38-Col 4, line 13] wherein the tag is the field assigned to the extracted information).  
Both Powell and Ho describe using extracted data from the OCR process and validating that data. One could include the validation process from Ho with the OCR of documents described in Powell to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting text from a document and validating the data in Powell with the type of validation of extracted data in Ho to better provide feedback by presenting the tags along with the extracted data. 

As per claim 9, claim 9 is a system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is a system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 21, note the rejection of claim 2 where Powell and Ho are combined. The combination teaches the method of claim 2. Powell further discloses wherein validating the extracted data further includes comparing at least one piece of the extracted data to another, known piece of data to detect discrepancies between the data of the at least one piece of the extracted data and the other known piece of data ([0038] wherein validating of data includes compares the data with known pieces of data such as websites or other existing data to determine validity i.e. detect discrepancies).  

As per claim 22, claim 22 is a system that performs the method of claim 21 and is rejected for the same rationale and reasoning. 

As per claim 23, claim 23 is the product that performs the method of claim 21 and is rejected for the same rationale and reasoning. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-9, 11-16 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168